ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Tetra Tech Tesoro, Inc.                      )      ASBCA Nos. 61209, 61210, 61211
                                             )                 61212,61213,61214
                                             )
Under Contract No. N40085-09-D-5027          )

APPEARANCES FOR THE APPELLANT:                      Neil S. Lowenstein, Esq.
                                                    Anthony J. Mazzeo, Esq.
                                                     Vandeventer Black LLP
                                                     Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    David B. Stinson, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: December 19, 2018




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61209, 61210, 61211, 61212,
61213, 61214, Appeals of Tetra Tech Tesoro, Inc., rendered in conformance with the
Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals